 

NEITHER THIS WARRANT REPRESENTED BY THIS CERTIFICATE NOR THE SHARES OF COMMON
STOCK ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED OR
QUALIFIED FOR SALE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
SECURITIES LAWS. NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE
UPON THE EXERCISE OF THIS WARRANT MAY BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OF THE SECURITIES UNDER SAID ACT AND ANY OTHER APPLICABLE
SECURITIES LAWS, OR RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL OR OTHER
EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH SALE OR TRANSFER OF SUCH SECURITIES
IS EXEMPT FROM REGISTRATION UNDER THE ACT AND ANY OTHER APPLICABLE SECURITIES
LAWS.

 

WARRANT to Purchase COMMON SHARES of

 

HOUSTON AMERICAN ENERGY CORP.

 

No. 2017-BL-___ ______________, 2017

 

THIS CERTIFIES that, for value received, ______________________________________
(together with its successors and assigns, the “Holder”) is entitled, subject to
the terms and conditions set forth below, to subscribe for and purchase
___________________________________________________________ (___________)1 fully
paid and non-assessable Common Shares (as defined below) of Houston American
Energy Corp., a Delaware corporation (together with its successors and assigns,
the “Company”), subject to adjustment in accordance with Section 2.7, at a
purchase price per Common Share equal to $0.50 per share (the “Exercise Price”).

 

This warrant (this “Warrant”) is exercisable on or after the date hereof and
expires at 5:00 p.m., Houston, Texas time, on the Expiration Date (as defined
below).

 

This Warrant is one of a series of Warrants issued pursuant to Bridge Loan
Agreements, dated on or about the date hereof, between the Company and the
initial Holders.

 

ARTICLE I
Definitions

 

1.1 Definitions. As used herein, the following terms shall have the meanings set
forth below:

 

“Commission” shall mean the U.S. Securities and Exchange Commission or any other
United States Federal agency administering the Securities Act and/or the
Exchange Act at the time.

 

“Common Shares” shall mean and include the shares of common stock of the
Company, par value $0.001 per share, or any such other securities (equity or
debt) into which or for which such shares are converted, substituted or
exchanged.

 

“Company” shall have the meaning set forth in the introduction hereto.

 

“Convertible Securities” shall mean debt instruments, units, interests or other
securities which are convertible into or exercisable or exchangeable for, with
or without payment of additional consideration in cash or property into, Common
Shares, either immediately or upon a specified date or the happening of a
specified event.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor Federal statute, and the rules and regulations of the Commission
promulgated thereunder, all as the same shall be in effect from time to time.

 

“Exercise Date” shall have the meaning set forth in Section 2.1.

 

“Exercise Price” shall have the meaning set forth in the preamble hereto, as may
be adjusted from time to time.

 

“Expiration Date” shall mean the date that is one year from the date of issuance
of this Warrant.



 



 



1 1 multiplied by the dollar amount of Bridge Loan Notes issued pursuant to the
Bridge Loan Agreement.

 

HUSA – Warrant (2017 Bridge Loan)  

 

 

“Holder” shall have the meaning set forth in the preamble hereto.

 

“Registrable Securities” shall mean (i) the Warrant Shares (whether or not the
related Warrants have been exercised) and (ii) any other securities issued or
issuable with respect to the Warrants or Warrant Shares by way of stock
dividends or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise. As
to any particular Registrable Securities, once issued such securities shall
cease to be Registrable Securities when (A) they are sold pursuant to an
effective Registration Statement under the Securities Act, (B) they are sold
pursuant to Rule 144 (or any similar provision then in force under the
Securities Act) and the transferee thereof does not receive “restricted
securities” as defined in Rule 144, (C) they have been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of the securities in accordance with Section 3.3 of
this Warrant, or (D) they become eligible for resale pursuant to Rule 144(d) (or
any similar rule then in effect). No Registrable Securities may be registered
under more than one Registration Statement at any one time.

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended, or any successor United States Federal statute, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect from time to time.

 

“Warrant” shall have the meaning set forth in the introduction hereto.

 

“Warrant Office” shall have the meaning set forth in Section 3.1.

 

“Warrant Shares” shall mean the Common Shares into which this Warrant may be
exercised.

 

1.2 Accounting Terms and Determinations. Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Holder hereunder shall be prepared, in accordance with
accounting principles generally accepted in the United States (“GAAP”). All
calculations made for the purposes of determining compliance with the terms of
this Warrant shall (except as otherwise expressly provided herein) be made by
application of GAAP.

 

1.3 Rules of Construction. The title of and the section and paragraph headings
in this Warrant are for convenience of reference only and shall not govern or
affect the interpretation of any of the terms or provisions of this Warrant. The
use herein of the masculine, feminine or neuter forms shall also denote the
other forms, as in each case the context may require. Where specific language is
used to clarify by example a general statement contained herein, such specific
language shall not be deemed to modify, limit or restrict in any manner the
construction of the general statement to which it relates. The language used in
this Warrant has been chosen by the parties to express their mutual intent, and
no rule of strict construction shall be applied against any party. In the case
of this Warrant, (a) the meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms; (b) Annex, Exhibit, Schedule and
Section references are to this Warrant unless otherwise specified; (c) the term
“including” is not limiting and means “including but not limited to”; (d) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” the words “to” and “until” each mean
“to but excluding,” and the word “through” means “to and including”; (e) unless
otherwise expressly provided in this Warrant, (i) references to agreements and
other contractual instruments shall be deemed to include all subsequent
amendments and other modifications thereto, but only to the extent such
amendments and other modifications are not prohibited by the terms of the
Warrant, and (ii) references to any statute or regulation shall be construed as
including all statutory and regulatory provisions amending, replacing,
supplementing or interpreting such statute or regulation; and (f) this Warrant
may use several different limitations, tests or measurements to regulate the
same or similar matters, all of which are cumulative and each shall be performed
in accordance with its terms.

 

HUSA – Warrant (2017 Bridge Loan)2  

 

 

ARTICLE II
Exercise of Warrants

 

2.1 Method of Exercise.

 

(a) This Warrant may be exercised in whole or in part by the Holder hereof at
any time on or after the date hereof, and from time to time, before 5:00 p.m.,
Houston, Texas time, on the Expiration Date. To exercise this Warrant, the
Holder hereof shall deliver to the Company, at the Warrant Office designated
herein, (i) a written notice in the form of the Subscription Notice attached as
Exhibit A hereto, stating therein the election of such Holder to exercise this
Warrant in the manner provided in the Subscription Notice, (ii) payment in full
of the Exercise Price as provided in Section 2.1(b), and (iii) this Warrant.
This Warrant shall be deemed to be exercised on the date of receipt by the
Company of the Subscription Notice, accompanied by payment for the Warrant
Shares and surrender of this Warrant, and such date is referred to herein as the
“Exercise Date.” If the Holder exercises this Warrant as set forth herein, then
the Company shall, as promptly as practicable and in any event within 5 business
days after the Exercise Date, issue and deliver, or cause to be issued and
delivered, to such Holder a certificate or certificates for the full number of
Warrant Shares set forth in the Subscription Agreement. As permitted by
applicable law, the Person in whose name the certificates for Common Shares are
to be issued shall be deemed to have become a holder of record of such Common
Shares on the Exercise Date and shall be entitled to all of the benefits of such
holder on the Exercise Date, including the right to receive dividends and other
distributions for which the record date falls on or after the Exercise Date and
to exercise voting rights.

 

(b) The Holder shall pay the Exercise Price for all Warrant Shares purchased
hereunder in full in cash or by certified check or wire transfer of immediately
available funds.

 

2.2 Warrant Shares. The maximum number of Common Shares that Holder is entitled
to purchase hereunder shall be _________ shares, as may be adjusted, on the
terms and conditions set forth herein.

 

2.3 Expenses and Taxes. The Company shall pay all expenses and taxes (including
all documentary, stamp, transfer or other transactional taxes) attributable to
the preparation, issuance or delivery of this Warrant and of the Common Shares
issuable upon exercise of this Warrant, other than income taxes.

 

2.4 Reservation of Common Shares. So long as this Warrant remains outstanding,
the Company shall reserve, free from preemptive or similar rights, out of its
authorized but unissued Common Shares, and solely for the purpose of effecting
the exercise of this Warrant, a sufficient number of Common Shares to provide
for the exercise of this Warrant.

 

2.5 Valid Issuance. All Common Shares issued upon exercise of this Warrant will,
upon payment of the Exercise Price and issuance by the Company, be duly
authorized, validly and legally issued, fully paid and nonassessable and free
and clear of all taxes, liens, security interests, charges and other
encumbrances or restrictions with respect to the issuance thereof and, without
limiting the generality of the foregoing, the Company shall take all actions
necessary to ensure such result and shall not take any action which will cause a
contrary result.

 

2.6 Acknowledgment of Rights. At the time of the exercise of this Warrant in
accordance with the terms hereof and upon the written request of the Holder
hereof, the Company will acknowledge in writing its continuing obligation to
afford to such Holder any rights to which such Holder shall continue to be
entitled after such exercise in accordance with the provisions of this Warrant;
provided, however, that if the Holder hereof shall fail to make any such
request, such failure shall not affect the continuing obligation of the Company
to afford to such Holder any such rights.

 

2.7 Adjustment of Number of Shares. To prevent dilution of the rights granted
under this Warrant, the Exercise Price and the number of Common Shares
purchasable hereunder are subject to adjustment from time to time as follows:

 

(a) Conversion or Redemption of Common Shares. Should all of the Common Shares
be at any time prior to the Expiration Date redeemed, exchanged, substituted or
converted into shares or any other security of the Company, then this Warrant
shall become immediately exercisable prior to such event for that number of
Common Shares equal to the number of Common Shares that would have been received
if this Warrant had been exercised in full and the Common Shares received
thereupon had been simultaneously converted immediately prior to such event, and
the Exercise Price shall immediately be adjusted to equal the quotient obtained
by dividing (i) the aggregate Exercise Price of the maximum number of shares of
Common Shares for which this Warrant was exercisable immediately prior to such
conversion, exchange, substitution or redemption, by (ii) the number of shares
of Common Shares for which this Warrant is exercisable immediately after such
conversion, exchange, substitution or redemption.

 

HUSA – Warrant (2017 Bridge Loan)3  

 

 

(b) Offer. If at any time while this Warrant, or any portion hereof, is
outstanding and unexpired there shall be an offer for all of the Common Shares
whether in the form of cash, securities or otherwise, then, as a part of such
offer, lawful provision shall be made so that the Holder of this Warrant shall
thereafter be entitled to receive upon exercise of this Warrant, during the
period specified herein and upon payment of the Exercise Price then in effect,
the number of shares or other securities of the offeror that a holder of the
Common Shares issuable upon exercise of this Warrant would have been entitled to
receive in such offer if this Warrant had been exercised immediately before such
offer, all subject to further adjustment as provided in this Section 2.7. The
foregoing provisions of this Section 2.7(b) shall similarly apply to successive
offers and to the shares that are at the time receivable upon the exercise of
this Warrant. If the per-share consideration payable to the Holder hereof for
shares in connection with any such offer is in a form other than cash or
marketable securities, then the value of such consideration shall be determined
in good faith by the Company’s Board of Directors. In all events, appropriate
adjustment (as determined in good faith by the Company’s Board of Directors)
shall be made in the application of the provisions of this Warrant with respect
to the rights and interests of the Holder after the transaction, to the end that
the provisions of this Warrant shall be applicable after that event, as near as
reasonably may be, in relation to any shares or other property deliverable after
that event upon exercise of this Warrant.

 

(c) Reclassification. If the Company, at any time while this Warrant, or any
portion hereof, remains outstanding and unexpired by reclassification of
securities or otherwise, shall change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 2.7. No adjustment shall be made pursuant to this Section 2.7(c), upon
any conversion, exchange, substitution or redemption of the Common Shares that
is the subject of Section 2.7(a).

 

(d) Split, Subdivision or Combination of Shares. If the Company at any time
while this Warrant, or any portion hereof, remains outstanding and unexpired
shall split, subdivide or consolidate the securities as to which purchase rights
under this Warrant exist, into a different number of securities of the same
class, the Exercise Price for such securities shall be proportionately decreased
in the case of a split or subdivision or proportionately increased in the case
of a combination and the number of Common Shares issuable upon exercise of this
Warrant shall be proportionately adjusted such that the aggregate Exercise Price
of all Common Shares issuable upon exercise of this Warrant shall remain
unchanged.

 

(e) Adjustments for Dividends in Shares or Other Securities or Property. If
while this Warrant remains outstanding and unexpired, the holders of the
securities as to which purchase rights under this Warrant exist at the time
shall have received, or, on or after the record date fixed for the determination
of eligible shareholders, shall have become entitled to receive, without payment
therefor, other or additional shares or other securities or property (other than
cash) of the Company by way of dividend, then and in each case, this Warrant
shall represent the right to acquire, in addition to the number of shares of the
security receivable upon exercise of this Warrant, and without payment of any
additional consideration therefor, the amount of such other or additional shares
or other securities or property (other than cash) of the Company that such
holder would hold on the date of such exercise had it been the holder of record
of the security receivable upon exercise of this Warrant on the date hereof and
had thereafter, during the period from the date hereof to and including the date
of such exercise, retained such shares and/or all other additional shares
available by it as aforesaid during such period, giving effect to all
adjustments called for during such period by the provisions of this Section 2.7.

 

HUSA – Warrant (2017 Bridge Loan)4  

 

 

(f) Other Dilutive Events. In case any event shall occur as to which the
provisions of this Section 2.7 are not strictly applicable, but the failure to
make any adjustment would not fairly protect the purchase rights presented by
the Warrants in accordance with the essential intent and principles of this
Section 2.7, then, in each such case, the Company shall make a good faith
adjustment to the Exercise Price and the number of Common Shares in accordance
with the intent of this Section 2.7 and, upon the written request of the Holder,
shall appoint an independent financial expert, which shall give their opinion
upon the adjustment, if any, on a basis consistent with the essential intent and
principles of this Section 2.7.

 

(g) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 2.7, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall, upon the written
request, at any time, of any such Holder, furnish or cause to be furnished to
such Holder a like certificate setting forth: (i) such adjustments and
readjustments, (ii) the Exercise Price at the time in effect, and (iii) the
number of shares and the amount, if any, of other property that at the time
would be received upon the exercise of the Warrant.

 

(h) No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Section 2.7 and in the taking
of all such action as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.

 

2.8 No Fractional Common Shares. The Company shall not be required to issue any
fractional Common Share on the exercise of this Warrant. The number of full
Common Shares which shall be issuable upon such exercise shall be computed on
the basis of the aggregate number of whole Common Shares purchasable on exercise
of this Warrant so presented. If any fraction of a Common Shares would, except
for the provisions of this Section 2.8, be issuable on the exercise of this
Warrant, the Company shall round up the total number of Common Shares
purchasable hereunder to the next whole Common Share.

 

ARTICLE III
Transfer

 

3.1 Warrant Office. The Company shall maintain an office for certain purposes
specified herein (the “Warrant Office”), which office shall be the Company’s
principal executive offices, and may subsequently be such other office of the
Company or of any transfer agent of the Common Shares as to which written notice
has previously been given to the Holder. The Company shall maintain, at the
Warrant Office, a register for this Warrant in which the Company shall record
(a) the name and address of the Person in whose name this Warrant has been
issued (as well as the name and address of each permitted assignee of the rights
of the registered owner hereof) and (b) the number of Warrant Shares issuable
upon the exercise or exchange hereof.

 

3.2 Ownership of Warrant. The Company may deem and treat the Person in whose
name this Warrant is registered as the Holder and owner hereof until provided
with written notice to the contrary.

 

3.3 Restrictions on Transfer of Warrant.

 

(a) The Warrant and the Warrant Shares are not transferable directly or
indirectly, in whole or in part, except in the case of any transfer that is in
compliance with applicable U.S. federal and state securities laws, including the
Securities Act. Any transfers of the Warrant will be without charge to the
Holder except that any securities transfer taxes due on transfer of the Warrant
will be paid by Holder. Restrictive legends setting forth the above restrictions
on transfer will be set forth on any Warrant Shares issued on exercise of the
Warrant.

 

(b) Subject to Section 3.3(a), the Holder may assign, convey or transfer this
Warrant and any rights hereunder without the prior written consent of the
Company to any person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
Holder or the parent of the Holder, or a successor in interest to the Holder
which acquires the voting control of the Holder or all or substantially all of
the Holder’s assets. The rights and obligations of the Company and the Holder
under this Warrant shall be binding upon and benefit their respective permitted
successors, assigns, heirs, administrators and transferees.

 

HUSA – Warrant (2017 Bridge Loan)5  

 

 

ARTICLE IV
Miscellaneous

 

4.1 Entire Agreement. This Warrant contains the entire agreement between the
Holder hereof and the Company with respect to the Warrant Shares purchasable
upon exercise hereof and the related transactions and supersede all prior
arrangements or understandings with respect thereto.

 

4.2 Governing Law. This Warrant shall be a contract made under and governed by
the internal laws of the State of Texas applicable to contracts made and to be
performed entirely within such state, without regard to conflict of law
principles.

 

4.3 Waiver and Amendment. Any term or provision of this Warrant may be waived at
any time by the party which is entitled to the benefits thereof. Any term or
provision of this Warrant may be amended or supplemented at any time by
agreement of the Holder hereof and the Company. Any waiver of any term or
condition, or any amendment or supplementation, of this Warrant shall be in
writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Warrant shall not in any way affect, limit or waive a party’s
rights hereunder at any time to enforce strict compliance thereafter with every
term or condition of this Warrant.

 

4.4 Severability. In the event that any one or more of the provisions contained
in this Warrant shall be determined to be invalid, illegal or unenforceable in
any respect for any reason, the validity, legality and enforceability of any
such provision in any other respect and the remaining provisions of this Warrant
shall not, at the election of the party for whom the benefit of the provision
exists, be in any way impaired.

 

4.5 Copy of Warrants. A copy of this Warrant shall be filed among the records of
the Company.

 

4.6 Notice. Any notice or other document required or permitted to be given or
delivered to the Holder hereof shall be in writing and delivered at, or sent by
certified or registered mail or by facsimile to such Holder at, the last address
shown on the books of the Company maintained at the Warrant Office for the
registration of this Warrant or at any more recent address of which the Holder
hereof shall have notified the Company in writing. Any notice or other document
required or permitted to be given or delivered to the Company, other than such
notice or documents required to be delivered to the Warrant Office, shall be
delivered at, or sent by certified or registered mail or by facsimile to, the
Warrant Office.

 

4.7 Limitation of Liability; Rights as a Shareholder. No provision hereof, in
the absence of affirmative action by the Holder hereof to purchase Common
Shares, and no mere enumeration herein of the rights or privileges of the Holder
hereof, shall give rise to any liability of such Holder for the purchase price
of any Common Shares or as a shareholder of the Company, whether such liability
is asserted by the Company or by creditors of the Company. Except as otherwise
provided herein, this Warrant does not confer upon the Holder any right to vote
or consent to or to receive notice as a shareholder of the Company, in respect
of any matters whatsoever.

 

4.8 Exchange, Loss, Destruction, etc. of Warrant. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, mutilation or
destruction of this Warrant, and in the case of any such loss, theft or
destruction upon delivery of an appropriate affidavit in such form as shall be
reasonably satisfactory to the Company and include reasonable indemnification of
the Company, or in the event of such mutilation upon surrender and cancellation
of this Warrant, the Company will make and deliver a new Warrant of like tenor,
in lieu of such lost, stolen, destroyed or mutilated Warrant. Any Warrant issued
under the provisions of this Section 4.8 in lieu of any Warrant alleged to be
lost, destroyed or stolen, or in lieu of any mutilated Warrant, shall constitute
an original contractual obligation on the part of the Company. This Warrant
shall be promptly canceled by the Company upon the surrender hereof in
connection with any exchange or replacement. The Company shall pay all taxes
(other than securities transfer taxes or income taxes) and all other expenses
and charges payable in connection with the preparation, execution and delivery
of Warrants pursuant to this Section.

 

HUSA – Warrant (2017 Bridge Loan)6  

 

 

4.9 Piggyback Registration Rights.

 

(a) The Company covenants and agrees with any holder of the Registrable
Securities that if, at any time within the period commencing on the date hereof
and ending on the Expiration Date, it proposes to file a registration statement
with respect to any class of equity or equity-related security (other than in
connection with an offering to the Company’s employees or in connection with an
acquisition, merger or similar transaction) under the Securities Act in a
primary registration on behalf of the Company and/or in a secondary registration
on behalf of holders of such securities and the registration form to be used may
be used for registration of the Registrable Securities, the Company will give
prompt written notice (which, in the case of a registration statement pursuant
to the exercise of demand registration rights shall be within ten (10) business
days after the Company’s receipt of notice of such exercise and, in any event,
shall be at least 30 days prior to such filing) to the holders of Registrable
Securities at the addresses appearing on the records of the Company of its
intention to file a registration statement and will offer to include in such
registration statement all, but not less than 20% of the Registrable Securities,
subject to paragraphs (i) and (ii) of this Section 4.9(a), such number of
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within ten (10) days after the giving of notice
by the Company. All registrations requested pursuant to this Section 4.9(a) are
referred to herein as “Piggyback Registrations”. All Piggyback Registrations
pursuant to this Section 4.9 will be made solely at the Company’s expense. This
Section is not applicable to a registration statement filed by the Company on
Forms S-4 or S-8 or any successor forms.

 

(i) Priority on Primary Registrations. If a Piggyback Registration includes an
underwritten primary registration on behalf of the Company and the
underwriter(s) for such offering determines in good faith and advises the
Company in writing that in its/their opinion the number of Registrable
Securities requested to be included in such registration exceeds the number that
can be sold in such offering without materially adversely affecting the
distribution of such securities by the Company, the Company will include in such
registration (A) first, the securities that the Company proposes to sell and (B)
second, the Registrable Securities requested to be included in such
registration, apportioned pro rata among the holders of the Registrable
Securities and holders of other securities requesting registration.

 

(ii) Priority on Secondary Registrations. If a Piggyback Registration consists
only of an underwritten secondary registration on behalf of holders of
securities of the Company, and the underwriter(s) for such offering advises the
Company in writing that in its/their opinion the number of Registrable
Securities requested to be included in such registration exceeds the number
which can be sold in such offering without materially adversely affecting the
distribution of such securities, the Company will include in such registration
(A) first, the securities requested to be included therein by the holders
requesting such registration, and (B) second, the Registrable Securities
requested to be included in such registration and securities of holder of other
securities requested to be included in such registration statement, pro rata
among all such holders on the basis of the number of shares requested to be
included by each such holder, provided, however, the Company will use its best
efforts to include not less than 20% of the Registrable Securities.

 

Notwithstanding the foregoing, if any such underwriter shall determine in good
faith and advise the Company in writing that the distribution of the Registrable
Securities requested to be included in the registration concurrently with the
securities being registered by the Company would materially adversely affect the
distribution of such securities by the Company, then the holders of such
Registrable Securities shall delay their offering and sale for such period
ending on the earliest of (1) 90 days following the effective date of the
Company’s registration statement, (2) the day upon which the underwriting
syndicate, if any, for such offering shall have been disbanded or, (3) such date
as the Company, managing underwriter and holders of Registrable Securities shall
otherwise agree. In the event of such delay, the Company shall file such
supplements, post-effective amendments and take any such other steps as may be
necessary to permit such holders to make their proposed offering and sale for a
period of 120 days immediately following the end of any such period of delay. If
any party disapproves the terms of any such underwriting, it may elect to
withdraw therefrom by written notice to the Company, the underwriter, and the
holder. Notwithstanding the foregoing, the Company shall not be required to file
a registration statement to include shares pursuant to this Section 4.9 if
independent counsel, reasonably satisfactory to the Company, renders an opinion
to the Company that the Registrable Securities proposed to be disposed of may be
transferred pursuant to the provisions of Rule 144 under the Securities Act or
otherwise without registration under the Securities Act.

 

HUSA – Warrant (2017 Bridge Loan)7  

 

 

(b) In connection with the registration of Registrable Securities hereunder, the
Company agrees to (i) bear the expenses of any registration; provided, however,
that in no event shall the Company be obligated to pay (A) any fees and
disbursements of special counsel for holders of Registrable Securities, (B) any
underwriters’ discount or commission in respect of such Registrable Securities,
and (C) any stock transfer taxes attributable to the sale of the Registrable
Securities; (ii) use its best efforts to register or qualify the Registrable
Securities for offer or sale under state securities or Blue Sky laws of such
jurisdictions in which such holders shall reasonably request, provided, however,
that no qualification shall be required in any jurisdiction where, as a result
thereof, the Company would be subject to service of general process or to
taxation as a foreign corporation doing business in such jurisdiction to which
it is not then subject; and (iii) enter into a cross-indemnity agreement, in
customary form, with each underwriter, if any, and each holder of securities
included in such registration statement.

 

(c) The Company’s obligations under this Section 4.9 shall be conditioned upon a
timely receipt by the Company in writing of: (i) information as to the terms of
such public offering furnished by or on behalf of each holder of Registrable
Securities intending to make a public offering of his, her or its Registrable
Securities, and (ii) such other information as the Company may reasonably
require from such holders, or any underwriter for any of them, for inclusion in
such registration statement.

 

[The Remainder of this Page Intentionally Left Blank]

 



HUSA – Warrant (2017 Bridge Loan)8  

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its
name.

 

Dated: ________________, 2017.

 

  HOUSTON AMERICAN ENERGY CORP.         By:     Name:  John P. Boylan   Title:
President

 

THIS IS A SIGNATURE PAGE TO THE WARRANT

 

HUSA – Warrant (2017 Bridge Loan)  

 

 

EXHIBIT A

 

SUBSCRIPTION NOTice

 

Date: _______________, 2017

 

Houston American Energy Corp.

801 Travis St., Suite 1425

Houston, TX 77002

Attention: John P. Boylan

 

Ladies and Gentlemen:

 

The undersigned (the “Purchaser”) hereby elects to exercise this Warrant issued
to it by Houston American Energy Corp. (the “Company”) and dated as of
_____________, 2017 (the “Warrant”) and to purchase thereunder _____________
shares of Common Stock of the Company (the “Common Shares”) at a purchase price
of $0.50 per Share, or an aggregate purchase price of $__________ (the “Purchase
Price”).

 

In connection with the exercise of the Warrant, the Purchaser hereby represents,
warrants, covenants and agrees as follows:

 

(a) Accredited Investor. The Purchaser is an “accredited investor” within the
meaning of Rule 501 of Regulation D under the Securities Act of 1933, as amended
(together with the rules and regulations promulgated by the Securities and
Exchange Commission thereunder, the “Securities Act”).

 

(a) Investment Experience. The Purchaser has sufficient knowledge and experience
in business, financial and investment matters so as to be able to evaluate the
risks and merits of its investment in the Company and it is able financially to
bear the risks thereof.

 

(b) Company Information; No General Solicitation. The Purchaser had access to
such information regarding the Company and its affairs as is necessary to enable
it to evaluate the merits and risks of an investment in restricted securities of
the Company and has had a reasonable opportunity to ask questions and receive
answers and documents concerning the Company and its current and proposed
operations, financial condition, business, business plans and prospects. The
Purchaser has not been offered any of the Common Shares by any means of general
solicitation or advertising.

 

(c) Acquisition for Own Account. The Common Shares being issued to and acquired
by the Purchaser are being acquired by it for its own account for the purpose of
investment and not with a view to, or for resale in connection with, any
distribution thereof. The Purchaser understands that it must bear the economic
risk of such investment indefinitely, and hold the Common Shares indefinitely,
unless a subsequent disposition of the Common Shares is registered pursuant to
the Securities Act, or an exemption from such registration is available. The
Purchaser further understands that there is no assurance that any exemption from
the Securities Act will be available or, if available, that such exemption will
allow it to dispose of or otherwise transfer any or all of the Common Shares
under the circumstances, in the amounts or at the times the Purchaser might
propose.

 

(d) Restricted Securities.

 

(i) The Purchaser understands and acknowledges that none of the offer, issuance
or sale of the Common Shares has been registered under the Securities Act in
reliance on an exemption from the registration requirements of the Securities
Act.

 

(ii) The Purchaser understands and acknowledges that the Common Shares may be
subject to additional restrictions on transfer under state and/or federal
securities laws.

 



HUSA – Warrant (2017 Bridge Loan)  

 





 

Pursuant to the terms of the Warrant, the undersigned has delivered the Purchase
Price herewith in full in cash, by certified check or wire transfer pursuant to
the provisions thereof.

 

  Very truly yours,       [Holder]                 By:     Name:      Title:  

 

HUSA – Warrant (2017 Bridge Loan)  

 





